United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    November 17, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-20260
                            Summary Calendar
                        _______________________


                             JACK W. REEVES,

                                                     Plaintiff-Appellant,

                                  versus

               CYNTHIA ANN WOOD, Corrections Officer,
                     in her individual capacity,

                                                      Defendant-Appellee.



          On Appeal from the United States District Court
                for the Southern District of Texas
                        Docket No. H-04-1477


Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

Per Curiam:*

           Texas prisoner Jack W. Reeves filed a complaint under

42 U.S.C. § 1983 against Cynthia Wood, a property officer, for an

allegedly false and retaliatory disciplinary conviction.                   The

district court granted Wood’s motion for summary judgment. Because

Reeves can prove neither a retaliatory motive nor causation, we

AFFIRM.




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
          This court reviews the grant of summary judgment de novo.

Cousin v. Small, 325 F.3d 627, 637 (5th Cir. 2003).             Summary

judgment is proper “if the pleadings, depositions, answers to

interrogatories,    and   admissions   on   file,   together   with   the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.”   FED. R. CIV. P. 56(c).    To establish a claim of

retaliation, a prisoner must show: “(1) a specific constitutional

right, (2) the defendant’s intent to retaliate against the prisoner

for his or her exercise of that right, (3) a retaliatory adverse

act, and (4) causation.”     McDonald v. Steward, 132 F.3d 225, 231

(5th Cir. 1998).

          Reeves alleges that Wood filed a disciplinary charge that

resulted in sanctions and the loss of his typewriter in retaliation

for his filing of a grievance against Wood for failing to put a

property slip in his file for a Smith-Corona typewriter. Prisoners

are required to have property slips for items such as typewriters.

If found in possession of such an item without a slip, the inmate

can face disciplinary action or loss of the item.         To establish

causation, however, Reeves must show that “but for the retaliatory

motive the complained of incident . . . would not have occurred.”

Woods v. Smith, 60 F.3d       1161, 1166 (5th Cir. 1995).          “Mere

conclusionary allegations of retaliation will not withstand a

summary judgment challenge.”       Id.      Under prison regulations,

prisoners are allowed only one typewriter.            Because Reeves’s

                                   2
property slip for the seized Smith-Corona typewriter, regardless of

its authenticity, was superseded by a later property slip for

another typewriter, he cannot show a retaliatory motive.

            Reeves asserts that the allegations in the disciplinary

action are false; however, he was found guilty of possession of

contraband. Although not conclusive, the existence of a legitimate

prison    disciplinary    report   is       “probative   and    potent   summary

judgment evidence.”      Id.   Here, Reeves cannot show that, absent his

grievance filing, the typewriter would not have been taken away due

to the improper paperwork, particularly given the previous actions

taken in regard to the typewriter.1

            The temporal proximity between Reeves’s grievance and the

disciplinary action is in this case insufficient to establish an

improper retaliatory motive.        Prison officials must be given wide

deference in the management of inmates, as “[t]he prospect of

endless claims of retaliation . . . would disrupt prison officials

in the discharge of their most basic duties.”             Id.    When, as here,

the disciplinary report is substantiated, an inmate cannot defeat

summary judgment simply by pointing to an earlier grievance, as




      1
            The typewriter had been the subject of two prior disciplinary
proceedings, one brought by Wood and another by an officer who was not sued. At
each, Reeves produced a property slip, and the cases were dismissed.        The
disciplinary hearings, however, do not establish ownership of property or have
res judicata effect. Although these hearings did not result in sanctions, the
prior actions show prison officials were aware of, and concerned with, Reeves’s
possession of the typewriter.    Moreover, the disciplinary action with which
Reeves takes issue in this case initially concerned the authenticity of the
property slip, not its existence.

                                        3
inmates must not be able to insulate themselves from disciplinary

action by filing grievances against prison officials.              See id.

            Reeves also objects to the district court’s failure to

rule on his challenges to Woods’s evidence and the court’s stay of

discovery against him.          These complaints are groundless.        Wood

offered as authenticated business records the prison disciplinary

file on these matters (Exhibit A), and the court was entitled to

rely on it for summary judgment purposes.          Further, the discovery

stay was authorized pending determination related to qualified

immunity.

            Because Reeves can neither show an adverse act caused by

a   retaliatory   motive   or    intent,   nor   establish   the   necessary

causation, the district court’s grant of summary judgment to Wood

is AFFIRMED.




                                      4